    Case 5:19-cv-00718-PRW Document 41 Filed 07/10/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

                       SEPTEMBER CIVIL TRIAL DOCKET
                                        for
                             Judge Patrick R. Wyrick

Tuesday, September 8, 2020

   1. Your Docket Call and Trial proceeding will be held in Courtroom 503, on
      the 5th floor, of the United States Courthouse, NW 4th & Harvey,
      Oklahoma City, Oklahoma.

   2. Counsel are required to appear for Docket Call at 2:00 p.m. on Wednesday,
      September 2, 2020 regardless of where their case appears on the docket.

   3. At the commencement of trial, counsel shall submit three (3) typewritten
      lists of exhibits and witnesses to the Courtroom Deputy. (See Local Rule
      43.1)

   4. Please note that a valid photo identification is required to enter the federal
      courthouse building.




                                    JURY DOCKET


CIV-17-194-PRW        Walida Nowlin, as Personal Representative     Ann Keele
                      of the Estate of Jerry Nowlin, deceased       Stanley Monroe

                      v.

                      Christopher Grimes and                        Stacey Haws Felkner
                      Joshua Castlebury                             Ambre Gooch
                                                                    Chris Collins




                                             1
    Case 5:19-cv-00718-PRW Document 41 Filed 07/10/20 Page 2 of 2




CIV-18-1176-PRW   Sylvia Lott                         Cynthia Rowe D’Antonio

                  v.

                  The City of Oklahoma City, et al.   Brett Logan
                                                      Richard Mahoney
                                                      Jason Bolitho
                                                      Michael Moore




CIV-19-718-PRW    Tammy Covington, et al.             Douglas Shelton

                  v.

                  CSAA Fire and Casualty Insurance    Gerard Pignato
                  Company                             Matthew Kane
                                                      Joshua Hefner




CIV-18-1176-PRW   Robert A. St. Clair                 Forrest DeVaughn
                                                      Larry Finn
                                                      Murry Parrish
                                                      Adam Lewis
                                                      J. Kyle Findley
                                                      Kason Kimberley
                  v.

                  Ephriam Edwards, et al.             Dan Folluo
                                                      Rebecca Newman




                                        2
